Citation Nr: 1138200	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  04-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for macules on the tongue.

2. Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a disability manifested by a heart murmur.

6.  Entitlement to service connection for hypertension (HTN).

7.  Entitlement to service connection for right carpal tunnel syndrome.

8.  Entitlement to service connection for left carpal tunnel syndrome.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for status post salpingo-oophorectomy.

13.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2004 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In July 2008 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issues of entitlement to service connection for PTSD and a bipolar disorder were previously developed separately, based on the evidence of record, the Board finds that these claims are reasonably encompassed along with any other diagnosed psychiatric disabilities and can be addressed as one issue.  Therefore, the issue on the title page has been modified to characterize the claims more generally.

In January 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with her claims folders.

The issues of entitlement to service connection for macules on the tongue, bronchitis, asthma, sinusitis, a disability manifested by a heart murmur, HTN, right and left carpal tunnel syndrome, bilateral pes planus, low back disability, residuals status post salpingo-oophorectomy and a psychiatric disorder to include PTSD and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's currently diagnosed degenerative changes of the right knee to her service.


CONCLUSION OF LAW

Service connection for degenerative changes of the right knee is established.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veteran contends that her currently diagnosed degenerative changes of the right knee had its onset in service or is the result of her service.  Because the claim for service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied with regard to this issue as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Considering all the competent evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for degenerative changes of the right knee is warranted.  Initially, although the bulk of the Veteran's service treatment records are not of record, her July 2003 separation medical examination report and an accompanying medical history report are of record.  Although the separation examination report shows that clinical evaluation of the Veteran's lower extremities was normal, the medical history indicates that she reported problems with her right knee beginning in 1999.  The report further indicates that the knee collapsed with weight bearing and that she used a knee brace and had been in physical therapy for quadriceps strengthening.  

VA and private treatment records show intermittent right knee complaints as early as 2005.  Pursuant to the Board's July 2008 remand and after reviewing the Veteran's entire claims files and examining her in October 2010, a VA examiner opined that the Veteran's diagnosed degenerative changes of the right knee is as likely as not due to her military service.  While service treatment records are unavailable, the July 2003 medical history report at the time of her discharge does indicate that she was treated for right knee complaints in service and wore a knee brace, and there is no evidence of any subsequent or intercurrent right knee trauma.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  The Board finds the October 2010 VA examiner's opinion sufficient medical evidence of a link between the Veteran's service and her current right knee degenerative changes.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for degenerative changes of the right knee.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for degenerative changes of the right knee is granted.


REMAND

The Board notes that the Veteran appointed Connecticut Department of Veterans Affairs (CDVA) as her representative by filing a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in August 2003.  However, in September 2009, she subsequently filed another Form 21-22 appointing Veterans of Foreign Wars (VFW) as her representative.  Yet it appears that this appointment was not accepted because VFW, in a May 2011 letter responding to the Board's inquiry, declined representation pursuant to 38 C.F.R. § 20.608(b)(1).  The letter further advised that CDVA was contacted and had indicated that an updated Form 21-22 reappointing CDVA had been signed by the Veteran.  Indeed, it appears CDVA submitted written arguments on the Veteran's behalf that some month.  However, the Veteran did not respond to a June 2011 Board letter requesting clarification regarding her representation.  The June 2011 letter, the Board had stated that if the Veteran or her new representative did not respond within 30 days it would be assumed that she wished to represent herself.  Since an appellant must be afforded full right to representation at every stage of an appeal, see 38 C.F.R. § 20.600 (2010) clarification of this matter is required on remand.  Any duly appointed representative must be given an opportunity to present evidence and/or argument on the Veteran's behalf.

The Board's July 2008 remand directed that VA attempt to secure copies of the Veteran's service treatment records from the Naval Health Clinic in Great Lakes, Illinois.

In a June 2009 letter, VA did request the Naval Health Clinic provide copies of the Veteran's service treatment records.  That same month, the Great Lakes Naval Health Clinic responded that they had no records or information regarding the Veteran.  It was further indicated that active duty health records from 1994 are currently sent to VA at: 4300 Goodfellow Bldg. 104; P.O. Box 5020; St. Louis, MO  63115-0020.  In a December 2009 letter, VA attempted to get copies of the Veteran's service treatment records from the VA facility in St. Louis, Missouri.  In correspondence dated in January 2010, the VA Records Management Center indicated that the request would be forwarded to the Hartford RO where the Veteran's claims file was located.  The record does not show that VA has made any further attempts to secure copies of any available service treatment records from the VA Records Management Center.  Another attempt should be made to obtain copies of the service treatment records.  If VA's efforts are unsuccessful, VA should document its efforts and inform the Veteran of such and advise her to submit the treatment records.  

The Board further notes that the Veteran has submitted a December 2009 letter from the Social Security Administration (SSA) awarding her disability benefits beginning in December 2008.  The Court has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  If such SSA decision and medical records exist, they should be obtained and incorporated into the claims files.  38 U.S.C. § 5103A (West 2002).  

With regard to the Veteran's claim for service connection for a psychiatric disorder, where claims of entitlement to service connection for PTSD are based on allegations of personal or sexual assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressful incident or incidents.  38 C.F.R. § 3.304(f)(3)(2010).  VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999) (citing VA Adjudication Procedure Manual M 21-1 Part III, paragraph 5.14(c)).  

The Veteran contends that she has PTSD as a result of a sexual assault in service.  She alleges she was raped in June 1998.  

A review of the record reveals that the Veteran has repeatedly reported that the day after the assault she went to "East Meadow Housing Clinic" on Long Island, New York, and asked for testing for pregnancy and sexually transmitted diseases (STD).  In a February 2008 statement, the Veteran's sister indicates that the Veteran told her about the alleged rape.   

The Board acknowledges that VA has previously advised the Veteran of what evidence could be used to corroborate her alleged sexual assault in service in compliance with VA Adjudication Procedure Manual M 21-1 Part III, paragraph 5.14(c)).  See Patton v. West, 12 Vet. App. 272 (1999).  However, in light of the possibility of the existence of contemporary medical evidence that the Veteran had pregnancy and STD testing shortly after the alleged sexual assault and the September 2010 VA psychiatric examiner's opinion that she currently has diagnosed PTSD as a result of the alleged sexual assault, the Board finds that VA should further assist her in attempting to verify her stressor.  Specifically, the Veteran should be informed that records from rape crisis centers or physicians and tests for STDs as well as pregnancy may be submitted as evidence corroborating her account of the June 1998 sexual assault.  VA should request she provide copies of the results of the 1998 STD and pregnancy tests or provide sufficient authorization to enable VA to secure copies of the 1998 treatment records.  

Finally, the Board notes that the Veteran's most recent VA treatment records are dated November 2010.  Copies of any available relevant VA records subsequent to November 2010 need to be obtained and incorporated in the claims files.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the Veteran regarding representation in her appeal.  VA should inquire as to whether any properly executed appointment of a representative has been made or whether the Veteran desires now to execute such an appointment.  VA should also ask CDVA to search its records for any such appointment.  A copy of any properly executed appointment should be included in the claims files.  

2.  VA should again attempt to obtain any of the Veteran's service treatment records from the VA Records Management Center at P.O. Box 5020, St. Louis, Missouri  631	15-0020.  Efforts to obtain the evidence should be fully documented in the claims files, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims files.

3.  VA should obtain any VA treatment records from November 2010 to the present, and associate the records with the Veteran's claims files.

4.  VA should also request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  

5.  VA should request the Veteran provide 1998 treatment records from East Meadow Housing Clinic or that she provide VA the appropriate authorization forms to assist her in attempting to obtain the treatment records, if available.

6.  Thereafter, the RO should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and any duly appointed representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


